Finch, J.
The seventeenth finding of fact in this case shows that the coupons sued on were “ annexed to the bonds of plaintiff,” and the twentieth, that, when sued, they were cut from bonds *848numbered 113, etc., which he purchased in good faith. Finding twenty-one shows that the amount of the coupons was $2,681, and that sum deducted from the damages shows that $1,212.39 was erroneously^included in the judgment. On authority of our decision made in the Savings Bank case, the judgment should be modified by deducting therefrom twelve hundred and twelve dollars and thirty-nine cents, and, as modified, affirmed, without costs to either party in this court.
All concur.